This is an application for re-sale of real estate, under Sec. 1554, C. C. P., the purchaser having declined to complete the purchase, to the end that he may be charged with any deficiency that may arise. The purchaser objects to the order for re-sale, on the ground that the notice given under Sec. 1547, G. C. P., was not sufficient, and that he would have taken no title, and that he was not bound to complete the purchase.
It was conceded that an administrator is bound to conduct his proceedings for a probate sale correctly, and that a purchaser may criticise the correctness of the proceedings.
The sale was at public auction. The first publication of the notice of sale was made June 19, 1878, for the sale to take plane July 10, 1878, at 12 o’clock, noon, and was published every day to and including July 10th, being twenty-two publications in all.
By the Court:
The three weeks for which publication is required to be made commenced at 12 o’clock, midnight, between June 18th and 19th, and expired at midnight between July 9th and July 10th. That gives twenty-one publications (three weeks) before the day of sale. The publication of July 9th completed the publication, and that of July 10th was surplus.
Order for re-sale granted.